221 F.2d 188
Edward McCALLv.UNITED STATES of America.
No. 15412.
United States Court of Appeals Fifth Circuit.
April 20, 1955.
Rehearing Denied May 12, 1955.

Edward Harold McCall, in pro. per.
Richard C. Baldwin, Asst. U. S. Atty., Kathleen Ruddell, Asst. U. S. Atty., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, HOLMES, Circuit Judge, and DAWKINS, District Judge.
PER CURIAM.


1
Convicted on his plea of guilty of the offense of transporting in interstate commerce a forged and falsely made security in violation of Section 2314, Title 18 U.S.C., petitioner below, appellant here, was, on June 10, 1953, sentenced to imprisonment for three years and did not appeal.


2
On September 21, 1954, however, he filed in the sentencing court a motion under Section 2255, Title 28 U.S.C., to withdraw his plea and vacate his sentence on the ground that when he waived counsel and pleaded guilty he was, by reason of being subject to epileptic seizures followed by amnesia, incapable of knowingly committing the offense charged and incompetent to waive counsel and plead himself guilty to it.


3
The district judge gave careful consideration to the petition, in the light of the record and files, made in connection with the plea and sentence, including the report of the official psychiatrist of the court, and in a careful and well considered, but unreported opinion found that they showed that petitioner was competent to, and did, knowingly and understandingly commit the offense and that he fully understood the nature and effect of the proceedings at which he pleaded guilty and of his actions in connection with the plea.


4
Finding further that he competently and intelligently and understandingly waived counsel and entered his plea of guilty, and holding on the basis of these findings that he was not being illegally detained, the district judge entered the order appealed from denying petitioner's motion to vacate.


5
Appealing from that order, petitioner is here insisting that it is not supported by the record and must be reversed.


6
We cannot agree that this is so. It will serve no useful purpose for us to review the court's findings, in the light of the record, or set out here the undisputed facts shown thereby which sustain his conclusions and order. It is sufficient to say that the order appealed from was rightly entered and it is affirmed.